Case 1:20-cv-00570-MJR Document 12

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

LAURIE K.,
Plaintiff,
-\V-

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

TRI

Ioaees agen oe

Filed 05
An QV

(Sy

 

 

20-CV-00570-MJR
DECISION AND ORDER

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States

Magistrate Judge conduct all proceedings in this case. (Dkt. No. 11)

Plaintiff Laurie K." (“Plaintiff”) brings this action pursuant to 42 U.S.C. §§ 405(g)

and 1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social

Security (“Commissioner” or “defendant”) denying her application for Disability Insurance

Benefits (“DIB”) pursuant to the Social Security Act (the “Act”). Both parties have moved

for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure. For the following reasons, Plaintiffs motion (Dkt. No. 8) is granted,

defendant’s motion (Dkt. No. 9) is denied, and the case is remanded for further

administrative proceedings.

 

‘In accordance with the District's November 18, 2020, Standing Order, plaintiff is identified by first name

and last initial.
Case 1:20-cv-00570-MJR Document 12 Filed 05/04/21 Page 2 of 13

BACKGROUND?

Plaintiff filed an application for DIB on March 9, 2017, alleging a disability onset
date of November 4, 2016. (Administrative Transcript [“Tr.”] 85, 183-184). The
application was initially denied on July 13, 2017. (Tr. 104-115). Plaintiff timely filed a
request for an administrative hearing. (Tr. 116-117). A video hearing was held before
Administrative Law Judge (“ALJ”) David Begley, on January 8, 2019. (Tr. 48-84). The
ALJ presided over the hearing from Alexandria, Virginia, while the Plaintiff appeared with
counsel in West Seneca, New York. A vocational expert also appeared by telephone.
On April 4, 2019, the ALJ issued a decision finding Plaintiff not disabled through the date
of the decision. (Tr. 23-42). On May 5, 2020, the Appeals Council denied Plaintiff's

request for review, making the ALJ’s decision final. (Tr. 1-6). This action followed.

DISCUSSION

F Scope of Judicial Review

The Court's review of the Commissioner’s decision is deferential. Under the Act,
the Commissioner’s factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic

evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.

 

* The Court presumes the parties’ familiarity with Plaintiffs medical history, which is summarized in the
moving papers.
Case 1:20-cv-00570-MJR Document 12 Filed 05/04/21 Page 3 of 13

Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner’s decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court's task is to ask “‘whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “[ijt is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
ai 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner’s decision is presumptively correct. The Commissioner’s decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

Il. Standards for Determining “Disability” Under the Act

A “disability” is an inability “to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of

not less than twelve (12) months.” 42 U.S.C. §§423(d)(1)(A), 1382c(a)(3)(A). The

-3.
Case 1:20-cv-00570-MJR Document 12 Filed 05/04/21 Page 4 of 13

Commissioner may find the claimant disabled “only if his physical or mental impairment
or impairments are of such severity that he is not only unable to do his previous work but
cannot, considering his age, education, and work experience, engage in any other kind
of substantial gainful work which exists in the national economy, regardless of whether
such work exists in the immediate area in which he lives, or whether a specific job vacancy
exists for him, or whether he would be hired if he applied for work.” /d. §§423(d)(2)(A),
1382c(a)(3)(B). The Commissioner must make these determinations based on “objective
medical facts, diagnoses or medical opinions based on these facts, subjective evidence
of pain or disability, and . . . [the claimant's] educational background, age, and work
experience.” Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in
original) (quoting Miles v. Harris, 645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §§404.1520(a)(4),
416.920(a)(4). First, the Commissioner determines whether the claimant is “working” and
whether that work “is substantial gainful activity.” /d. §§404.1520(b), 416.920(b). If the
claimant is engaged in substantial gainful activity, the claimant is “not disabled regardless
of [his or her] medical condition or . . . age, education, and work experience.” /d.
§§404.1520(b), 416.920(b). Second, if the claimant is not engaged in substantial gainful
activity, the Commissioner asks whether the claimant has a “severe impairment.” /d.
§§404.1520(c), 416.920(c). To make this determination, the Commissioner asks whether
the claimant has “any impairment or combination of impairments which significantly limits
[the claimant's] physical or mental ability to do basic work activities.” /d. §§404.1520(c),

416.920(c). As with the first step, if the claimant does not have a severe impairment, he

-4-
Case 1:20-cv-00570-MJR Document 12 Filed 05/04/21 Page 5 of 13

or she is not disabled regardless of any other factors or considerations.  /d.
§§404.1520(c), 416.920(c). Third, if the claimant does have a severe impairment, the
Commissioner asks two additional questions: first, whether that severe impairment meets
the Act’s duration requirement, and second, whether the severe impairment is either listed
in Appendix 1 of the Commissioner’s regulations or is “equal to” an impairment listed in
Appendix 1. /d. §§404.1520(d), 416.920(d). If the claimant satisfies both requirements
of step three, the Commissioner will find that he or she is disabled without regard to his
or her age, education, and work experience. /d. §§404.1520(d), 416.920(d).

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant’s] residual functional
capacity ["RFC”] based on all the relevant medical and other evidence’ in the record. /d.
§§404.1520(e), 416.920(e). RFC “is the most [the claimant] can still do despite [his or
her] limitations.” /d. §§404.1545(a)(1), 416.945(a)(1). The Commissioner’s assessment
of the claimant’s RFC is then applied at steps four and five. At step four, the
Commissioner “compare[s] [the] residual functional capacity assessment . . . with the
physical and mental demands of [the claimant's] past relevant work.” /d. §§404.1520(f),
416.920(f). If, based on that comparison, the claimant is able to perform his or her past
relevant work, the Commissioner will find that the claimant is not disabled within the
meaning of the Act. Id. §§404.1520(f), 416.920(f). Finally, if the claimant cannot perform
his or her past relevant work or does not have any past relevant work, then at the fifth
step the Commissioner considers whether, based on the claimant’s RFC, age, education,

and work experience, the claimant “can make an adjustment to other work.” Id.
Case 1:20-cv-00570-MJR Document 12 Filed 05/04/21 Page 6 of 13

§§404.1520(g)(1), 416.920(g)(1). If the claimant can adjust to other work, he or she is
not disabled. /d. §§404.1520(g)(1), 416.920(g)(1). If, however, the claimant cannot
adjust to other work, he or she is disabled within the meaning of the Act. /d.
§§404.1520(g)(1), 416.920(g)(1).

The burden through steps one through four described above rests on the claimant.
lf the claimant carries his burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.

lil. The ALJ’s Decision

At step one, the ALJ found Plaintiff had not engaged in substantial gainful activity
since November 30, 2016, the alleged onset date. (Tr. 28). At step two, the ALJ found
that Plaintiff had the following severe impairments: depression; PTSD; fibromyalgia; and
carpal tunnel syndrome. (Tr. 28-29). At step three, the ALJ concluded that Plaintiff did
not have an impairment or combination of impairments that met or medically equaled one
of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 29-31). Prior
to proceeding to step four, the ALJ determined that Plaintiff retained the following RFC:

[C]laimant has the [RFC] to perform light work . . . except the claimant cannot climb
ladders, ropes, or scaffolds. She is further limited to only occasional climbing of
ramps and stairs, occasional balancing, stooping, kneeling, crouching, or crawling.
The claimant is limited to frequent handling and fingering bilaterally. Avoid
concentrated exposure to hazardous machinery, unprotected heights and open
flames. The claimant should avoid concentrated exposure to excessive vibration,
and to slippery and uneven surfaces. The claimant is limited to performing simple,
routine, repetitive tasks, work in a low stress job, defined as being free of fast
paced production requirements, no hazardous conditions, only occasional decision
making required, and only occasional changes in the work setting. The claimant

should have only occasional interaction with coworkers, supervisors, and the
general public.
Case 1:20-cv-00570-MJR Document 12 Filed 05/04/21 Page 7 of 13

(Tr. 32-36).

At step four of the sequential evaluation, the ALJ concluded that Plaintiff is unable
to perform any past relevant work. (Tr. 36). At step five, the ALJ found that Plaintiff is
capable of performing jobs that exist in significant numbers in the national economy. (Tr.
37). Accordingly, the ALJ determined that Plaintiff has not been under a disability from
November 30, 2016, through the date of the decision. (Tr. 38).

IV. Plaintiff's Challenge

Plaintiff argues, inter alia, that the ALJ erred by failing to evaluate properly the
medical opinion of her treating rheumatologist, Dr. Michael Weingartner, M.D., and that
remand is therefore required. The Court agrees.

20 C.F.R. § 416.927(c) sets forth a two-step procedure that an ALJ must follow in
weighing a treating physician's opinion. First, the opinion needs to be evaluated for
controlling weight using the two factors under (c)(2) to decide whether to grant controlling
weight, that is, if the opinion is well-supported by medically acceptable clinical and
laboratory diagnostic techniques and is not inconsistent with the other substantial
evidence in the case record, it will be given controlling weight. If controlling weight is
granted to the opinion, the claimant is found disabled and benefits are awarded. This is
the treating physician rule.

The Commissioner’s regulations require an ALJ to consider the 6 factors under 20
C.F.R. § 416.927(c) in determining how much weight a medical source opinion should

receive. Burgess v. Astrue, 537 F.3d 117, 129 (2nd Cir. 2008). Even if the ALJ considers
Case 1:20-cv-00570-MJR Document 12 Filed 05/04/21 Page 8 of 13

the regulatory factors, but then is not significantly clear in explaining how all the factors
are being applied, the case must be remanded. Featherly v. Astrue, 793 F. Supp. 2d 627,
631 (W.D.N.Y. June 23, 2011) (citing Snell v. Apfel, 177 F.3d 128, 133 (2"4 Cir. 1999)).

The Commissioners regulations at 20 C.F.R. § 416.927(b) state that “[iJn
determining whether you are disabled, we will always consider the medical opinions in
your case record.” SSR 96-5p6 further requires that “[iJn evaluating the opinions of
medical sources on issues reserved to the Commissioner, the adjudicator must apply the
applicable factors in 20 CFR 404.1527(d) and 416.927(d).”

In addition, the failure to provide “good reasons’ for not crediting the opinion of a
claimant’s treating physician is a ground for remand. Selian v. Astrue, 708 F.3d 409, 419
(2nd Cir. 2013) (citations omitted). 20 C.F.R. § 416.927(c)(2) states that SSA “will always
give good reasons in our notice of determination or decision for the weight we give your
treating source’s opinion.” “Good reasons” refer to the “overwhelmingly compelling type
of critique that would permit the Commissioner to overcome an otherwise valid medical
opinion.” McClinton v. Colvin, 2015 U.S. Dist. LEXIS 117409, at *85 (S.D.N.Y. Sept. 2,
2015) (internal quotations and citations omitted).

Under SSR 96-5p, an opinion by a treating physician on an issue reserved to the
Commissioner is never entitled to controlling weight. The ALJ then has to proceed to the
second step under § 416.927(c) and “consider all of the following factors in deciding the
weight we give to any medical opinion.”

In the instant matter, on December 28, 2018, Dr. Weingartner completed a
Fibromyalgia Medical Source Statement. (Tr. 742-746). He confirmed he has treated the

Plaintiff since April of 2011 and that she meets the criteria for fibromyalgia under the

-8-
Case 1:20-cv-00570-MJR Document 12 Filed 05/04/21 Page 9 of 13

American College of Rheumatology. (Tr. 742). He indicated the Plaintiff has pain in her
lumbar, cervical and thoracic spine, as well as bilaterally in her shoulders, arms and legs.
(Tr. 743). He opined that the Plaintiff would miss on average about three days of work
each month due to her impairments or treatment. (Tr. 745).

The ALJ afforded Dr. Weingarten’s opinion partial weight, noting that he reported
a good prognosis and did not provide any functional limitations. (Tr. 35-36). That is the
extent ofthe ALJ’s analysis.

While the ALJ is partially correct that Dr. Weingarten did not provide any functional
limitations, the ALJ overlooked the fact that Dr. Weingarten opined that Plaintiff would
miss three days of work each month. This is a functional limitation. The ALJ fails to
explain why he did not incorporate this limitation into his opinion. In fact, there is no
mention of it in his decision. Moreover, this limitation would eliminate all work as the
vocational expert testified that missing work more than one day per month on a regular
and consistent basis would preclude employment. (Tr. 77).

Under the Commissioner's own rules, if the ALJ's "RFC assessment conflicts with
an opinion from a medical source, the adjudicator must explain why the opinion was not
adopted." Soc. Sec. Ruling 96-8p (1996). See Dioguardi v. Comm’r of Soc. Sec., 445 F.
Supp.2d, 288, 297 (W.D.N.Y. 2006). As such, this matter must be remanded so the ALJ
can explain why he did not accept or even address Dr. Weingarten’s opinion about
absenteeism.

Defendant argues the ALJ explained why he did not include a limitation for
absenteeism later in the decision when he weighed the opinion of Physician Assistant

Melissa Fanton. (Tr. 36). This argument fails for several reasons.

-Q-
Case 1:20-cv-00570-MJR Document 12 Filed 05/04/21 Page 10 of 13

First, this argument does not explain the complete omission of Dr. Weingarten’s
absenteeism opinion from the ALJ’s decision. Dr. Weingarten was the treating physician,
but the ALJ offered no reasons, good or otherwise, for not accepting his opinion. The
Court is left with uncertainty as to the ALJ’s reasoning regarding Dr. Weingarten’s opinion
or whether he even knew it existed. The Court therefore cannot conduct a meaningful
review.°

Further, while the ALJ did address absenteeism when he weighed the opinion from
PA Melissa Fanton, his analysis falls short. The ALJ stated: “Limitations of off task and
absences are not supported by the medical evidence of record.” (Tr. 36). The ALJ
attempts to support this statement by cherry picking five of Plaintiff's appointments with
PA Fanton that showed a generally “normal” examination. (Tr. 36). These appointments
were on June and September 2017, and March, June and September of 2018. (Tr. 36).

The ALJ’s description of these appointments as “normal” mischaracterizes the
record. In June of 2017, the Plaintiff complained of worsening aches and pains, fatigue
and confusion. (Tr. 706). She also noted she just got over a fibromyalgia flare up that
lasted two weeks. (Tr. 706-708). In September of 2017, she continued to have chronic
pain related to her fibromyalgia. (Tr. 703). In March of 2018, the Plaintiff reported that
her symptoms were not well controlled and she was having mid-sternal chest pain which
radiated to her back. (Tr. 698). In June of 2017, the Plaintiff was still experiencing severe
pain in multiple joints, mostly her hands and feet. (Tr. 690). She reported significant

morning stiffness which would last up to three hours before she could start to move

 

* It was important for the ALJ to address Dr. Weingarten’s absenteeism opinion because: (1) two different
treating sources, Dr. Weingarten and PA Fanton, opined that Plaintiff would be absent three days or more
a month; and (2) if such opinions were accepted, then Plaintiff would be incapable of employment.

-10-
Case 1:20-cv-00570-MJR Document 12 Filed 05/04/21 Page 11 of 13

around. (Tr. 690). In September of 2017, the Plaintiff continued to have fibromyalgia pain
and medication was not improving her symptoms. (Tr. 703). Classifying these five
appointments as “normal” is not supported by substantial evidence.

Additionally, the defendant notes that these five appointments showed a general
normal physical examination. (Tr. 36). Yet, the Plaintiffs depression was the main
contributor to her fibromyalgia. (Tr. 587). Absenteeism could result from either physical
or mental reasons, or both. So having a “normal” physical examination does not
necessarily contradict missing work due to mental reasons.

During this time period, the record supports several reasons why the Plaintiff might
miss work. In addition to her fibromyalgia, she also treated by her psychiatrist, Dr. Wendy
Weinstein, for depression and anxiety. It is certainly plausible that these impairments
might cause the Plaintiff to miss work.

The defendant also argues that Dr. Weinngarten’s opinion about absenteeism is
contradicted by consultative examiner, Dr. Gregory Fabiano, Ph.D. This is true.
However, the Second Circuit recently noted: “We have frequently ‘cautioned that ALJ’s
should not rely heavily on the findings of consultative examiners after a single
examination.” Estrella v. Berryhill, 925 F.3d 90, 98 (2nd Cir. 2019) (quoting Selian
v.Astrue, 708, F.3d 409, 419 (2d. Cir. 2013)). The Court then went on: “This concern is
even more pronounced in the context of mental illness where, as discussed above, a one-
time snapshot of a claimant’s status may not be indicative of her longitudinal mental

health.” Id.

In the instant case, Dr. Weingarten is the Plaintiffs treating rheumatologist. As a

-11-
Case 1:20-cv-00570-MJR Document 12 Filed 05/04/21 Page 12 of 13

rheumatologist and a treating physician, he is better able to assess the Plaintiff's ability
to work than a non-treating psychologist who only examined Plaintiff once. Furthermore
Dr. Fabiano is a psychologist, and not a medical doctor. He is not qualified to treat
fibromyalgia, nor could he offer an opinion as to how this illness can limit a person’s ability
to work.

The defendant also argues that opinions from consultative examiner Dr. Nikita
Dave, M.D. and review physicians Drs. Nobel and Dickerson do not support any
absences. Again, defendant is relying upon a one-time consultative report as well as
non-examining review physicians in an attempt to refute a treating source opinion.

Defendant's arguments are post hoc rationalizations of the ALJ’s decision. “A
reviewing court ‘may not accept appellate counsel's post hoc rationalization for agency
action.” Snell v. Apfel, 177 F.3d 128, 134 (2d. Cir. 1999) (quoting Burlington Truck Lines,
Inc. v. United States, 371 U.S. 156, 168 (1962)).

In sum, the ALJ’s RFC determination is not supported by substantial evidence
because he did not properly evaluate the treating physician’s opinion regarding

absenteeism, and the case must therefore be remanded.4

CONCLUSION
For the above reasons, Plaintiff's motion for judgment on the pleadings (Dkt. No.
8) is granted, defendant’s motion for judgment on the pleadings (Dkt. No. 9) is denied,

and the case is remanded for further administrative proceedings.

 

* Plaintiff also argues that the case must be remanded because: (1) the ALJ improperly evaluated the
medical opinion of PA Fanton; and (2) the ALJ failed to weigh the medical opinions of consultative
examiners Drs. Dave and Fabiano. The defendant should consider these issues on remand also.

-12-
Case 1:20-cv-00570-MJR Document 12 Filed 05/04/21 Page 13 of 13

The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: May 3, 2021
Buffalo, New York

Ahad | sam

MIGHAEL J. RO,
United States eaotate Judge

-13-
